DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 8-10, filed 06/17/2022, with respect to claim 21 have been fully considered and are persuasive.  The rejection of claim 21 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Victor Baranowski on 06/30/2022.
The application has been amended as follows: 
1.	(Currently amended) A diaphragm pressure transducer comprising:
a body having an outer surface and a diaphragm;
a strain gauge including a resistive element located on the outer surface;
a fluidic inlet; and
a fluidic cavity enclosed by the body in fluidic communication with the fluidic inlet,
the fluidic cavity having an upper surface, 
wherein the diaphragm is located between the upper surface of the fluidic cavity
and the outer surface of the body, and wherein the diaphragm includes a variable
thickness across a region defined between the upper surface of the fluidic cavity
and the outer surface located directly below the resistive element of the strain
gauge.

11.	(Currently amended) A method comprising:
providing a diaphragm pressure transducer structure having a body having an
outer surface and a diaphragm; testing a plurality of variable diaphragm
thickness configurations for the diaphragm pressure transducer structure, the
plurality of diaphragm thickness configurations including varying thicknesses of
the diaphragm across a region defined between the upper surface of the fluidic
cavity and the outer surface located below the strain gauge, the testing including
measuring strain output; 
selecting a variable diaphragm thickness configuration that maximizes strain
output;
creating a variable diaphragm thickness in the diaphragm of the body, the
variable diaphragm thickness configured to maximize strain output; and
manufacturing a first diaphragm pressure transducer from the diaphragm
pressure transducer structure, the first diaphragm pressure transducer including:
a strain gauge including a resistive element located on the outer surface;
a fluidic inlet; and
a fluidic cavity enclosed by the body in fluidic communication with the
fluidic inlet, the fluidic cavity having an upper surface.
12.	(Cancelled)

Allowable Subject Matter
Claims 1-11 & 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: During the telephonic interview with applicant’s attorney, Atty. Victor Baranowski, on 06/30/2022, the examiner stated that the limitations of claims 1 & 11 filed on 06/17/2022 read onto the prior art, Shimazoe et al (US 4454771 A).  The applicant’s attorney proposed an amendment of the structural arrangement of the diaphragm pressure transducer further comprising the diaphragm including a variable thickness across a region defined between the upper surface of the fluidic cavity and the outer surface being located directly below the resistive element of the strain gauge in claim 1 to overcome the prior art of record. 
Also in regards to independent claim 11, the applicant’s attorney agreed to incorporate the method steps of claim 12 into claim 11 to overcome the prior art of record.  The examiner’s amendment reflects the proposed amendment as stated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856   



/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856